Citation Nr: 0709687	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for chronic mechanical low 
back pain with degenerative disc disease, currently rated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1991 to December 
1994, with approximately four years of prior, unverified 
service.

This appeal is from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).

The veteran testified before the undersigned at a hearing at 
the Des Moines RO in September 2005.  A transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Potentially relevant records have not been obtained.  The 
veteran testified in September 2005 that he had private and 
employer-performed physical examinations of his back 
approximately three months before the hearing.  The RO should 
make arrangements to obtain these records.  

As the case must be remanded for the foregoing reason, the 
veteran should also be afforded a VA examination to assess 
the current severity of his service-connected chronic 
mechanical low back pain with degenerative disc disease, and 
any recent VA treatment records should be obtained.  See 
38 C.F.R. § 3.159 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for his back 
disability from the Decorah, Iowa, 
physician (Dr. Pellett) who he testified 
examined him approximately three months 
before his hearing; and any employment 
physical examination or other employer 
medical records of the veteran from the 
United States Postal Service.

2.  Make arrangements to obtain the 
veteran's treatment records for his back 
disability from the Iowa City VA Medical 
Center, dated since November 2002.

3.  Thereafter, make arrangements for the 
veteran to be afforded a VA examination of 
the spine.  The claims file and a separate 
copy of this REMAND must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests, including 
electrodiagnostic studies and x-rays if 
indicated, should be conducted.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected chronic 
mechanical low back pain with degenerative 
disc disease.

The examiner should specifically document 
whether there is any ankylosis of the 
spine.  The examiner should also identify 
any orthopedic and neurological findings 
(and identify any nerves involved) related 
to the service-connected disability and 
fully describe the extent and severity of 
those symptoms.

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly.  All limitation of 
function must be identified. If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

4.  Finally, readjudicate the claim.  If 
the claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

